Citation Nr: 1444462	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-49 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for residuals of right 5th metatarsal fracture.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

As will be discussed in detail below, the Veteran experiences disabilities of his right foot that are not within the scope of his service-connected residuals of right 5th metatarsal fracture.  Thus, these right foot disabilities will not be considered herein as part of his increased initial rating claim.  However, the Board finds that the Veteran is, essentially, seeking service connection for those right foot disabilities.  Consequently, the issue of entitlement to service connection for a right foot disability, other than the residuals of a right 5th metatarsal fracture, has been raised by the record, but has not been adjudicated by the RO.  Thus, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to service connection for bilateral hearing loss is remanded.


FINDING OF FACT
  
The residuals associated with the Veteran's right 5th metatarsal fracture are pain, tenderness, and subjective reports of limitation on the ability to walk.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's service-connected residuals of right 5th metatarsal fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's claim of entitlement to a compensable initial rating for residuals of right 5th metatarsal fracture, because the February 2009 rating decision granted the Veteran's claim for service connection for this disability, the claim is now substantiated.  His filing of a notice of disagreement does not trigger additional notice obligations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in January 2009, June 2012, and June 2014.  In sum, the examiners reviewed the Veteran's claims file, treatment records, and reports of clinical examinations, and administered thorough clinical evaluations, which provided findings pertinent to the rating criteria, and all of which allowed for fully-informed evaluations of the disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's increased initial rating claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

A. Schedular Rating

The Veteran submitted a claim of entitlement to service connection for residuals of a right 5th metatarsal fracture, which was granted in a February 2009 rating decision.  The Veteran perfected an appeal of this decision, seeking a compensable initial rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Throughout the pendency of this appeal, the initial noncompensable rating for the Veteran's service-connected residuals of a right 5th metatarsal fracture has been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which concerns foot injuries.  When the Rating Schedule does not provide for a noncompensable rating for a diagnostic code, as is the case for Diagnostic Code 5284, a noncompensable rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).  A foot injury that is "moderate" warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  If "moderately severe," a 20 percent disability rating is appropriate.  Id.  If the foot injury is severe, a "maximum" 30 percent disability rating is warranted.  Id. 

In January 2009, the Veteran underwent a VA examination to assess the severity of the residuals of a right 5th metatarsal fracture.  The Veteran reported constant pain that he rated as an 8 on a 10-point scale, describing it as "crushing," "aching," and "sticking."  The Veteran said that this pain was elicited by physical activity and was relieved by rest and over-the-counter medication.  When pain occurs, the Veteran endorsed being able to function without medication.  At rest, the Veteran denied pain, weakness, stiffness, swelling, or fatigue.  While standing or walking, he experiences pain, but not weakness, stiffness, swelling, or fatigue.  The Veteran further reported that there was no infection, no hospitalization, and no surgery associated with this disability.  With respect to functional limitation, the Veteran indicated that he experienced a "hard time walking."  Upon physical examination, the examiner found no scar; posture and gait within normal limits; no leg length discrepancy; no signs of abnormal weight bearing or breakdown; no callosities or any unusual shoe wear pattern; and no requirement for assistive device for ambulation.  Additionally, there was no tenderness; no painful motion; no weakness; no edema; no heat; no redness; no instability; no atrophy; and no disturbed circulation.  Palpation of the plantar surface revealed no tenderness.  The Veteran's right Achilles tendon was normal, both during weight bearing and non-weight bearing observation.  The examiner did not find pes planus, pes cavus, hammer toes, hallux valgus, or hallux rigidus.  Further, the examiner determined that there was no limitation on the Veteran's ability to stand or walk.  Findings from a radiological examination of the Veteran's right foot were within normal limits.  The examiner ultimately determined that there were no residuals of the Veteran's right 5th metatarsal fracture because "the condition ha[d] resolved."  More specifically, when asked to identify the residuals of the Veteran's right 5th metatarsal fracture, the examiner responded, "none."

In a July 2011 informal hearing presentation, the Veteran, through his representative, asserted that the results of the VA examination did not accurately portray the severity of his service-connected residuals of a right 5th metatarsal fracture because he had not been on his feet much that day.  He also reiterated that this service-connected disability caused him pain.

In June 2012, the Veteran underwent another VA examination.  During the examination, the Veteran described the onset of the disability.  Although the Veteran acknowledged that the fracture "healed up well," he said his right foot hurt, especially when he is on his feet "a lot."  The Veteran stated that he experienced a "burning" pain in his right foot when he steps on a rock or an uneven surface.  The Veteran stated that his right foot pain is helped by a medication (Meloxicam) prescribed to treat a shoulder problem.  The Veteran denied a history of surgery, and also denied wearing a brace or corrective shoe or using an assistive device for ambulation.  Upon physical examination, beyond hallux valgus deformity of the right great toe with an associated bunion, the examiner found "no abnormality" of the Veteran's right foot.  Motor and sensory function was normal.  There was no swelling, edema, effusion, weakness, or instability.  Further, there was no pain during movements of the right foot, and the movement of his toes was normal.  The Veteran endorsed mild tenderness to palpation on the lateral side of his right foot.

In June 2014, the Veteran's claim file was made available to another VA examiner in order to obtain an opinion as to the scope of the residuals of the Veteran's right 5th metatarsal fracture.  After a review of the relevant evidence of record, the examiner opined as follows:

The X[-]ray of the right foot shows MINIMAL arthritis, and the arthritis that is there is only between the various bones that make up the ankle.  There is no arthritis at all seen at the other joint/bone articulations of the foot.  The past fracture involved the 5th metatarsal bone.  There is no arthritis seen at any of the joint articulations nearest to this site, such as the 5th metatarso-phalangeal joint, or the 5th proximal inter-phalangeal joint.  Sometimes arthritis IS seen at or near sites of past fractures.  However, this is not seen in this case.  And, this is not surprising, given that it was a very clean (and partial) fracture, with no displacement, meaning that the bones were able to heal right in place, with no disruption of the anatomy (as a result of the break).  Additionally, as discussed below, the 5th metatarsal bone does not bear a great deal of the body's weight, compared to the more medial bones, of the first thru third toes.  Given that the lateral foot acts more as a stabilizer, we would not expect as much pathology to follow this kind of fracture.  By contrast, a more central/medial fracture would affect the part of the foot that bears more weight and that greater strain could adversely affect the bones for the future.  Approximately 20 percent of all musculoskeletal complaints are related to the foot and ankle, which is not surprising if one considers the functions of the foot:

-It provides a stable base on which the body can stand[;]
-It acts as a rigid lever to propel the body forward during walking[; and]
-It provides shock absorption for the force generated during walking and running (approximately two to six times an individual's body weight).

The foot can be divided into three functional parts:  the hindfoot, midfoot, and forefoot.

1) The hindfoot, which consists of the talus and the calcaneus, connects to the midfoot at the midtarsal joint.
2) The midfoot contains the navicular, the cuboid, and the three cuneiform bones; it connects to the forefoot.
3) The forefoot includes everything distal, including the metatarsals, sesamoids, and phalanges.

BIOMECHANICS - In addition to the structural divisions discussed above, the foot can be divided into two functional columns: medial and lateral[.]

1) The medial column, consisting of the calcaneus, talus, navicular, medial cuneiforms, and medial three toes, forms the medial longitudinal arch and is the main axis for weight[-]bearing and propulsion.
2) The lateral column, consisting of the calcaneus, cuboid, and lateral two toes, forms the lateral longitudinal arch and is the main axis for proprioception.

The evidence of record demonstrates that the Veteran's residuals of right 5th metatarsal fracture are pain, tenderness, and subjective reports of difficulty walking, especially after prolonged use.  Based on this disability picture, and after an review of all of the evidence of record, the Board finds that the Veteran's service-connected disability does not more nearly approximate a "moderate" foot injury such that a compensable initial evaluation is warranted for any distinct period during the pendency of this appeal.  38 C.F.R. §§ 4.6, 4.7, 4.71a, Diagnostic Code 5284; see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Other diagnostic codes pertaining to the right foot have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the evidence of record does not show that the Veteran's residuals of right 5th metatarsal fracture included weak foot, claw foot, hallux rigidus, hammertoe, malunion or nonunion of the metatarsal bones, or pes planus.  Thus, Diagnostic Codes 5276-5283 are not for application here.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2013).

Additionally, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a diagnostic code is not predicated on limitation of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Given that Diagnostic Code 5284 is not based on limitation of motion alone, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for application.

In making the above determinations, the Board observes that the evidence of record included October 2010 private radiological findings that revealed the presence of degenerative joint disease in the Veteran's right first metatarsophalangeal joint, hallux valgus deformity in the right foot, degenerative calcaneal spur in the right foot, and degenerative joint disease in the first tarsal-metatarsal joint.  The chiropractor that reported these findings did not provide an opinion that any of these diagnoses were a residual of the Veteran's right 5th metatarsal fracture, nor did the evidence otherwise support finding that any of these other right foot disabilities were within the scope of the Veteran's service-connected residuals of right 5th metatarsal fracture.

Additionally, during the June 2012 VA examination, the examiner observed the presence of right hallux valgus, with a bunion; metatarsalagia; and minimal arthritis of the medial intertarsal joint.  The June 2012 VA examiner did not associate these disabilities with the Veteran's right 5th metatarsal fracture.

As discussed above, in June 2014, a VA examination reviewed the Veteran's claims file in order to ascertain whether the scope of the Veteran's service-connected residuals of right 5th metatarsal fracture included the previously identified "minimal" arthritis.  The opinion need not be repeated here.  The examiner determined that the arthritis present in the Veteran's right foot was not associated with or a residual of the right 5th metatarsal fracture.

Consequently, while the evidence of record establishes that there are other disabilities of the Veteran's right foot, these disabilities, and the associated symptoms, are not among the Veteran's service-connected residuals of a right 5th metatarsal fracture.  In fact, as discussed by the June 2014 VA examiner, the Veteran's minimal right foot arthritis has been etiologically disassociated from the right 5th metatarsal fracture.  Beyond the Veteran's assertions, the record was negative for evidence establishing an etiological association between the Veteran's right foot hallux valgus, calcaneal spur, metatarsalgia, and/or degenerative joint disease with the fracture of his right 5th metatarsal.

To the extent that the Veteran asserts that his right foot hallux valgus, calcaneal spur, metatarsalgia, and/or degenerative joint disease are residuals of his right 5th metatarsal fracture, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, the lay opinion as to the medically complex question is accorded no probative value.

As such, the Board did not consider the Veteran's right foot hallux valgus, calcaneal spur, metatarsalgia, and/or degenerative joint disease as part of the above-captioned claim for a compensable initial rating for residuals of a right 5th metatarsal fracture.  However, it appears to the Board finds that the Veteran is seeking entitlement to service connection for the other right foot disabilities.  Thus, the Board has referred a claim of entitlement to service connection for a right foot disability, other than the residuals of a right 5th metatarsal fracture, to the RO for appropriate disposition.

B. Extraschedular Rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's residuals of right 5th metatarsal fracture were evaluated as a musculoskeletal disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id. 

The Veteran's residuals of right 5th metatarsal fracture result in pain, tenderness, and a subjective report of difficulty walking.  The Veteran has not asserted and the evidence of record is not otherwise supportive of finding that his service-connected residuals of right 5th metatarsal fracture included any unusual or extraordinary symptoms that fall outside the scope of the applicable rating criteria.  The Rating Schedule provides for compensable ratings for certain manifestations of right 5th metatarsal fractures, but the Board finds that the evidence of record did not demonstrate that sufficient symptoms were present for any distinct period throughout the appeals period to warrant a compensable rating. 

As such, the Board finds that schedular criteria adequately address the severity of the Veteran's service-connected residuals of right 5th metatarsal fracture.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the threshold determination for a referral for extraschedular consideration was not met and, consequently, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial compensable rating for residuals of right 5th metatarsal fracture is denied.


REMAND

In March 2014, the Board remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss in order to provide the Veteran with a VA audiological examination.  In May 2014, the Veteran underwent a VA examination.  In reviewing the evidence of record, the VA examiner correctly observed that the Veteran underwent an induction examination in August 1967 that included an audiological evaluation.  However, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  In the chart below, the Veteran's induction measurements are on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the Board has converted the Veteran's induction measurements to ISO-ANSI standards; these measurements are represented by the figures in parentheses in the chart below.  In rendering the requested opinions, the May 2014 VA examiner failed to convert the Veteran's August 1967 induction puretone thresholds to the ISO-ANSI standards. 




HERTZ



500
1000
2000
3000
4000
LEFT
15 (30)
20 (30)
20 (30)
--
25 (30)
RIGHT
35 (50)
30 (40)
30 (40)
--
40 (45)

Because the examiner did not undertake the conversion, the examiner incorrectly concluded that the Veteran did not have a pre-existing left ear hearing loss disability that conformed to the regulations.  

Generally, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, hearing loss will only be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Given that the VA examiner's opinion is predicated on an inaccurate factual premise, the Board finds that the May 2014 VA examination is not adequate for purposes of adjudicating the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Consequently, the Board finds that a remand in order to obtain a supplemental opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action: 

1.   The Veteran's claims file must be forwarded to the May 2014 VA examiner or if that examiner is not available, to an appropriate substitute.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether any degree of the Veteran's current bilateral hearing loss was incurred in, due to, or aggravated by the Veteran's active duty.  In so doing, the examiner must consider and specifically discuss the following:

(a) The Veteran's August 1967 induction measurements qualify as bilateral hearing loss under VA regulations after converting the measurements from the ASA standard to the ISO-ANSI standard;

(b) Service connection has been granted for the Veteran's bilateral tinnitus based on his in-service exposure to acoustic trauma;

(c) If, and only if, the Veteran's hearing loss on entry is found to be temporary, the examiner is advised that, even though the Veteran's puretone thresholds did not undergo an in-service upward shift, as evidence by his separation audiological evaluation, service connection for bilateral hearing loss may still be granted when all the evidence establishes that the bilateral hearing loss was incurred in or due to his active duty.

(d) The evidence demonstrates that the Veteran was exposed to acoustic trauma during his active duty.

(e)  The Veteran has asserted that the onset of his hearing loss was sometime in 1970.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  Once the above actions have been completed, the Veteran's claim of entitlement to service connection for bilateral hearing loss, to include on the basis of aggravation, must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


